                       Case 3:20-cr-00257-BR                      Document 5              Filed 07/23/20              Page 1 of 2




                                               tJNITHD STATHS DISTRICT C0tJRT
                                                 FOR THE DISTRICT 0F OREGON

      UNITED STATES OF ARERICA                                                                                  ORDER SETTING CONDITIONS
                           V.                                                                                                        •   OFRELEASE

      Hailey Juliane Holden                                                                                      Case Number: 3 :20-CR-00257-BR-I

     IT IS ORDERED that the release of the defendant is subject to the following conditions:
th
¥    (1 )
     (2)
     (3)

iJ± ,4,
                The defendant shall not commit any offense in violation offederal, state or local law while on release in this case.
                The defendant must cooperate in the collection ofa DNA sample if the collection is authorized by 42 U.S.C § 14135a.
                The defendant shall immediately advise the court through pretrial services or defense counsel in writing of any change in
               address and telephone number.
               The defendant shall appear at all proceedings as required and shall surrender for service of any sentence imposed as directed.
               The defendant shall next appear as directed by U.S. District Court.

                                                            Additional Conditions of Release

     IT IS FURTTHR ORDERED that the defendant be released provided that the                         dant:
                                                                                                  •+- 4¢
 di[t±
  a- .
                                                                                              `    ::-.,

            Do not enter within a five-block radius of the U.S. Courthouse at 1000 S.W. Third Avenue, Portland, OR'
                                                                                                                                                                 •L3xf.
               97204 unless on official court business.                                                                                                           •!-




                                        Advice Of Penalties and Sanctions
     TO THE DEFENDANT:
           you ARE ADVISED OF TEE FOLLOwrrNG PENALTIES AND SANCTIONS :
                 A violation of any of the foregoing conditions of release may result in the immediate issuance of a warrant for your`arrest, a revocation of
     release, an order of detention, forferfure of bond, and a prosecution for contempt of court and could result in a ten of imprisonment, a fine, or both.
                 The commission of any crime while on pre-trial release may result in an additioml sentence to a ten of imprisorment of not more than ten
     years, if the offense is a felony; or a term of imprisonment ofnot more than one year, if the offeuse is a misdemeanor, This sentence shall be in addition
     to any other sentence.
                 Federal law makes it a crine punishable by up to ten years of imprisonment, and a $250,000 fine or both to intinidate or attempt to intinidate
     a witness, victin, juror, informant or officer oftbe court, or to obstruct a crininal investigation. It is also a crime punishable by up to ten years of
     imprisonment,a$250,000fmebrboth,totanperwithawithess,victimorinfomant,ortoretaliateagainstawiness,victinorinfomant,ortothreaten
     or attempt to de so.

               Ifafterrelease,youknowinglyfalltoappearasrequiredbytheconditionsofrelease,ortosurrenderfortheserviceofsenfence,youmaybe
     prosecuted for failing to appear or surrender and additional punishment may be inposed. If you are convicted of:
     (1)       an offense punishable by death,life imprisorment, or imprisorment for a term offifteen years or more, you shall be fined not more tban
              $250,000 or imprisoned for no more than ten years, or both;
     (2)       an offense punishable by imprisorment for a tern of five years or more, but less than fifteen years, you shall be fined not more than $250,000
              or imprisoned for no more than five years, or t]oth;
     (3)        any other felony, you shall be fined not more than $250,000 or inprisoned no more than two years, or both;
     (4)        a misdemeanor, you shall be fined not more than $100,000 or imprisoned not more than one year, or both;.

                A term of imprisonment imposed for failure to appear or surrender shall be in addition to the sentence for any other offense.   In addition, a
     failure to appear may result in the forfeiture of any bond posted.
                  Case 3:20-cr-00257-BR                       Document 5              Filed 07/23/20                   Page 2 of 2




                                                           Acknowledgment of Defendant

           I acknowlcdgc that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all conditions of
release, to appear as directed, and to surrender for service of any sentence imposed. I am aware of the penalties and sanctions set forth above.



                                                                                                        1\y




                                                                               D{`                                                      -``{ -
                                                                                                      I S`ignature otb/fendantT±poprLAHO6fac]}2.02L



                                                                                                                   City' State & Zip

Special Needs Finding:
Based upon the above conditions, including the conditions relating to:
I        Alcohol detection
I        Drug detection
I        Computer monitoring
The Court is reasonably assured the defendant win appear as directed and not pose a danger to the community or any other person.

Directions to the United States Marshal
Ea         The defendant is ORDERED released after processing.
I        The defendant is ORI)FRED temporarily released.
I         The United States Marshal is ORDERED to keep the defendant in custody until notified by the clerk, Pretrial Services or
         judicial officer that the defendant has posted bond and/or complied with all other conditions for release including space
        • availabi,lily at a community. corrections center or residential treatment facility. If still in oustody, the defendant shall be
                                                                                                              at




                                                                                                       U.S. Magistrate Judge

                                                                                                Name and Title of Judicial Officer




cc :      D efendant
        . US Attorney
          US Marshal
          Pretrial Services




 2
